Citation Nr: 1743626	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-36 040	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation (SMC) by reason of being in need of regular aid and attendance or on account of being housebound.  


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to September 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDING OF FACT

The Veteran withdrew his claims of entitlement to service connection for PTSD and SMC by reason of being in need of regular aid and attendance or on account of being housebound in a September 2017 written statement.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issues of entitlement to service connection for PTSD and SMC by reason of being in need of regular aid and attendance or on account of being housebound have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any claim that fails to allege a specific error of fact or law in the decision being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all of the issues on appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  Id. 

After a consultation with the Veteran, his representative submitted a written statement in September 2017 indicating that the Veteran wished to withdraw the issues of entitlement to service connection for PTSD and entitlement to SMC based on aid and attendance/housebound.  Thus, there are no allegations of errors of fact or law for appellate consideration.  38 C.F.R. § 20.202.  The Board does not have jurisdiction to review these claims and the appeal is therefore dismissed.


ORDER

The issue of entitlement to service connection for PTSD is dismissed.

The issue of entitlement to SMC by reason of being in need of regular aid and attendance or on account of being housebound is dismissed.  



		
A. P. SIMPSON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


